 


109 HR 553 IH: Solid Waste Compact Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 553 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Kanjorski introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize certain States to prohibit the importation of solid waste from other States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Solid Waste Compact Act. 
2.Authority to prohibit importation of solid waste 
(a)AmendmentSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new section: 
 
4011.Authority to prohibit importation of solid wasteA State whose State plan has been approved under section 4007 may prohibit the importation into that State of solid waste from outside that State.. 
(b)Table of contentsThe table of contents for such subtitle D is amended by adding at the end the following new item: 
 
 
Sec. 4011. Authority to prohibit importation of solid waste. 
3.Alternative solid waste disposal methods 
(a)AmendmentSubtitle A of the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by adding at the end the following new section: 
 
1009.Alternative solid waste disposal methodsThe Administrator shall, in consultation with the States and other interested persons, identify innovative alternative solid waste disposal methods, and establish and publish technical guidance regarding the implementation of such methods. Within one year after the date of the enactment of this section, and from time to time subsequently as warranted by changing circumstances, the Administrator shall transmit to the Congress a report summarizing the Administrator’s activities under this section.. 
(b)Table of contentsThe table of contents for such subtitle A is amended by adding at the end the following new item: 
 
 
Sec. 1009. Alternative solid waste disposal methods. 
 
